11/23/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 19-0455



                         No. DA 19-0455

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JACOB WILLIAM ABEL,

           Defendant and Appellant.


                             ORDER


     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing as well as agreement,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including December 31, 2020, within which to prepare,

file and serve Appellant’s opening brief on appeal




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                 November 23 2020